Title: [Diary entry: 6 June 1786]
From: Washington, George
To: 

Tuesday 6. Thermometer at 72 in the Morning—76 at Noon and 74 at Night. Thick Morning, and more or less cloudy all day, but no rain—but little Wind—that which was came from the No. Et.—rather more Easterly. Rid to the Plantations at the Ferry, Muddy hole, & Neck. At the first & last the people were setting and planting of Corn. The ferry people finished listing with the hoes their part of the New ground in front of the House on Saturday last and the hands belonging to Muddy hole will do the same to day. Sheared my Sheep in the Neck this day and rid through the Wheat and rye at that Plantation. Found the first to stand generally sufficiently thick on the ground but the heads appeared very short. They were full in blossum. The lower blades almost generally had turned quite red, and were dead but I did not perceive any signs of rust on them, or that the head, or Straw was injur’d thereby. The Rye was much better than I ever expected it would be. Except being rather too thin (especially in places, tho’ much thicker than I had any idea it ever would be) it might, upon the whole, be called a good field. The ground at all the Plantations plowed very heavily and wet. Began to cut the clover at the Home House (sowed Aprl. was [a] year) which lay in the upper part of the field & unmixed with Orchard grass. Had the ground which had been lately listed at Dogue Run for Cabbages chopped fine with the Hoes and intended to put the plants in the ground this evening but it was so late before the Overseer sent to my Gardener for them that there was only time left to draw and carry them to the Plantation this evening. Mr. Shaw (with my newly purchased Shoemaker to provide

   

himself with Tools) went up to Town on my business & returned in the Afternoon.